 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA,

                           Judgment Creditor,

              v.                                           05 CR 1115 (WHP)
                                                           and
  ULYSSES THOMAS WARE a/k/a                                04 CR 1224 (WHP)
  THOMAS WARE,
                                                           CERTIFICATE OF SERVICE
                           Defendant and
                           Judgment Debtor.


       I, MELISSA A. CHILDS, certify on behalf of the United States of America (“USA”) that:

       On May 13, 2021, I served a copy of the following documents by causing each to be placed

in the United States mail to be delivered to the defendant, Ulysses Thomas Ware a/k/a Thomas

Ware, 123 Linden Blvd., Suite 9-L, Brooklyn, New York 11226:

       (1) USA’s Notices of Motion to Apply Bond Deposit:

          (a) Dkt. 250 in 05-CR-1115;

          (b) Dkt. 169 in 04-CR-1224;

       (2) USA’s Declaration in Support of its Motion to Apply Bond Deposit

          (a) Dkt. 251 in 05-CR-1115;

          (b) Dkt. 170 in 04-CR-1224; and

       (3) USA’s Memorandum of Law in Support of its Motion to Apply Bond Deposit

          (a) Dkt. 252 in 05-CR-1115;

          (b) Dkt. 171 in 04-CR-1224.

       On June 21, 2021, I served a copy of the following documents by causing each to be placed

in the United States mail to be delivered to the defendant, Ulysses Thomas Ware a/k/a Thomas
Ware, “individually and as the legal representative for the estate of Mary S. Ware,” 123 Linden

Blvd., Suite 9-L, Brooklyn, New York 11226:

         (4) USA’s Reply to Response in Opposition to the Motion to Apply Bond Deposit

            (a) Dkt. 268 in 05-CR-1115;

            (b) Dkt. 187 in 04-CR-1224.

         Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is true

and correct.

Dated:      June 21, 2021
            New York, New York

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                       By:    /s/ Melissa A. Childs
                                              MELISSA A. CHILDS
                                              Assistant United States Attorney
                                              86 Chambers Street, 3rd Floor
                                              New York, New York 10007
                                              Tel.: (212) 637-2711
                                              E-mail: melissa.childs@usdoj.gov




                                                                    USA Certificate of Service – Page 2
